DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-17 are pending, with claims 1-17 being examined and no claims deemed withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. US 9322809 B2 hereinafter Komatsu, in view of Goto JP2015138016A as provided in IDS filed 04/27/2018, in view of Iizawa, K. JP2010177819A, hereinafter Iizawa.
Regarding claim 1, Komatsu discloses a sensor element (601) for detecting a detection target contained in a sample (col 4, line 66 – col 5, line 5), comprising a quartz substrate (602) (col 5, lines 51-58), a detection section (area containing reaction portion 605 Fig 1A) located on an upper surface of the quartz substrate (Fig 1A), the detection section comprising a reaction portion (605) which reacts with the detection target (col 4, line 66 – col 5, line 5).

Komatsu does not disclose the quartz substrate having Euler angles, φ=0°, 97.2°≤θ≤128.9°, and 85°≤ψ≤95°; an expression 0<tc≤0.17λ being satisfied, in which tc denotes a thickness of a part of the protective film covering the first IDT electrode and the second IDT electrode, namely denotes a thickness standardized by a wavelength λ (μm) of the surface acoustic wave.
However, Goto is in the analogous art of surface acoustic wave sensors (Abstract) and discloses (Fig 1) a quartz substrate (10) (par 4) using a first IDT electrode (11-1) and second IDT electrode (11-2) with a detection section having a reaction portion (12). The quartz substrate having Euler angles of φ=0°, θ=126°, and ψ=90 there is no influence of propagation loss due to longitudinal wave radiation in a solution (par 17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quartz substrate of Komatsu to incorporate the Euler angles of Goto. Doing so would allow no influence of propagation loss due to longitudinal wave radiation in a solution as recognized by Goto.

However, Iizawa is in the analogous art of surface acoustic wave elements (par 1) and discloses a quartz substrate (2) with IDT electrode (3) (Fig 1), with a protective silicon dioxide film (6) (par 8) (Fig 3) with a normalized film thickness of 0.01 to 0.1 ( 0.01<tc≤0.1λ) and specifically normalized film thicknesses of 0.01400 was used in Example 4 (par 48), which results in suppressed frequency fluctuation caused by stress migration or energization of IDT electrodes (par 12)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film thickness of Komatsu in view of Goto to incorporate the normalized film thickness of Iizawa. Doing so would suppress frequency fluctuation caused by stress migration or energization of IDT electrodes as recognized by Iizawa.

Regarding claim 2, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the protective film has a compressive stress as the protective film may comprise SiO2 (Komatsu, col 6, lines 28-47), and compressive stress is a property of the SiO2 films as SiO2 films exhibit compressive intrinsic stress (second column first full paragraph, “Coating Materials News” CERAC Incorporated Vol 20 / Issue 1, March 2010).

2 (Komatsu, col 6, lines 28-47).

Regarding claim 4, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein at least a part of the protective film is located on the upper surface of the quartz substrate (Komatsu, Fig 1B).

Regarding claim 5, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the protective film is configured to contact with the first IDT electrode and the second IDT electrode (Komatsu, Fig 1B).

Regarding claim 6, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 5, wherein each of the first IDT electrode and the second IDT electrode has a plurality of electrode fingers (Komatsu, Fig 1A). The protective film is configured to contact with surfaces of the plurality of electrode fingers of the first IDT electrode and the second IDT electrode (Komatsu, Fig 1B) and also a surface of a part of the quartz substrate which lies between the plurality of electrode fingers (Komatsu, Fig 1B).

Regarding claim 7, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the protective film does not cover the reaction portion (Komatsu, Fig 1B).

Regarding claim 8, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the protective film continuously covers a region from the first IDT electrode to the second IDT electrode (Komatsu, Fig 1B).

Regarding claim 9, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the reaction portion is located on the upper surface of the quartz substrate via the protective film (Komatsu, Fig 1B).

Regarding claim 10, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the reaction portion comprises a reactant (antibodies and binding substances 699B) capable of reacting with the detection target (col 6, lines 48-58), and an immobilization film capable of binding with the reactant (adhesive layer, col 6, lines 48-58).

Regarding claim 11, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 10, wherein the reactant is bound, via the immobilization film (col 6, lines 48-58), to the quartz substrate (Fig 1B).

Regarding claim 13, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1. Komatsu does not disclose a thickness of the quart substrate, however, Iizawa discloses that a quartz substrate can have a thickness of 0.4 mm for use in surface acoustic wave elements (par 43).


Regarding claim 16, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, wherein the quartz substrate has the following Euler angles, φ=0°, 110.0°≤θ≤128.9°, and 85°≤ψ≤95° (Goto, par 17).

Regarding claim 17, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1, comprising: a sensor element according to claim 1; substance injection as a supply section which delivers the sample containing the detection target to the detection section of the sensor element (col 4, line 66 – col 5, line 5) and a measuring device as a signal processing section (601A) which detects the detection target based on an electrical signal outputted from the sensor element (col 4, lines 50-59).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Goto in view of Iizawa as applied to claim 1 above, and further in view of Okaguchi US 20090272193 A1, hereinafter Okaguchi.
Regarding claim 12, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 10, and discloses that the pitch λ of the electrodes determines 
However, Okaguchi is in the analogous art of surface acoustic wave sensors (Abstract) and discloses that an adhesive film (7) of about 5 nm to about 200 nm can be used to immobilize (par 45) a reaction film (8) as a reactant, to an insulating film (6) (Fig 1). This adhesion film can be formed via sputtering, vapor disposition, or plating (par 45). A wavelength determined by the pitch was 5.64 µm (par 55) and so an immobilization film thickness range of 0.001 λ – 0.035 λ is presented.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified immobilization film thickness of Komatsu in view of Goto in view of Iizawa to obtain the predictable result of having an immobilization film that can be formed via sputtering, vapor deposition, or plating as recognized by Okaguchi. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143
Further, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation, to have optimized the film thickness of Komatsu in view of Goto in view of Iizawa in view of Okaguchi as Komatsu recognizes that the wavelength can be determined by the pitch of the electrodes and Okaguchi recognizes that a range of immobilization thicknesses can be selected from about 5 nm to about 200 nm and satisfy the expression 0.007λ≤tf with a reasonable expectation of success as Okaguchi discloses that an immobilization film thickness range of 0.001λ – 0.035λ can be formed via sputtering, vapor deposition, 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Goto in view of Iizawa as applied to claim 1 above, and further in view of Oshio et al. JP2007225546A, as provided in IDS filed 04/27/2018, hereinafter Oshiro.
Regarding claim 14, Komatsu in view of Goto in view of Iizawa discloses all of the limitations of claim 1.
Iizawa further discloses the protective film further can cover a first reflector (4) and the second reflector (5) (Iizawa par 29), and, an expression 0<tr≤0.05λ is satisfied, in which tr denotes a thickness of a part of the protective film covering the first reflector and the second reflector (Iizawa par 48). This prevents foreign substances from adhering to the surfaces of the reflectors (par 29). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective film of Komatsu in view of Goto in view of Iizawa to further incorporate the protective film covering the reflectors of Iizawa. Doing so would prevent foreign substances from adhering to the reflectors as recognized by Iizawa
Komatsu in view of Goto in view of Iizawa does not disclose wherein the detection section further comprises a first reflector located opposite to the reaction portion with respect to the first IDT electrode, and a second reflector located opposite to the reaction portion with respect to the second IDT electrode.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor element of Komatsu in view of Goto in view of Iizawa to incorporate the reflectors of Oshiro. Doing so would increase sensitivity and allow for highly precise detection and measurement as recognized by Oshiro.

Regarding claim 15, Komatsu in view of Goto in view of Iizawa in view of Oshiro discloses all of the limitations of claim 14, wherein an expression 0<tc≤0.05λ is satisfied (Iizawa par 48).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadota et al. US 7656070 B2 discloses a surface wave sensor with multiple IDT electrodes and detection films.

Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed 02/03/2021, with respect to the rejections of claims 1-17 under 35 U.S.C. §103 over Kobayashi et al. WO/2015/115419, with the corresponding US national phase document US 20170016858 A1 as the translated English version, in view of Goto JP2015138016A, in view of Iizawa, K. JP2010177819A, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
 However, upon further consideration, a new ground(s) of rejection is made in view of Komatsu et al. US 9322809 B2, in view of Goto JP2015138016A as provided in IDS filed 04/27/2018, in view of Iizawa, K. JP2010177819A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797